Citation Nr: 1803298	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension. 


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to September 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Manila, the Republic of the Philippines.


REMAND

Although further delay is regrettable, the issue of entitlement to an increased rating for hypertension must be remanded for further development.  VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

The Veteran contends that hypertension has worsened since the last VA examination.  The Veteran reported that his average blood pressure is currently 160/110, and that during an emergency room visit in February 2015, his blood pressure was 170/120.

The most recent blood pressure readings of record are from a VA examination in October 2012.  The readings on examination were 110/90, 130/100, and 150/90.

The record does not contain medical records from the Veteran's claimed emergency visit in February 2015.  There is no indication that the specified records were requested.

Since the Veteran claims the disability worsened since the last examination, and indicated that there is evidence available which supports the claim, the Board finds that remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Confirm with the Veteran the date and name of the emergency room he was admitted to in San Pablo Laguna, the Republic of the Philippines, and request the emergency room records, to include admit and discharge reports.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Schedule the Veteran for an examination to assess the current severity of hypertension.  At least two blood pressure readings should be obtained on examination.  Specifically, the examiner is asked to opine whether diastolic pressure is predominately 110 or more, 120 or more, or 130 or more; and, whether systolic pressure is predominately 200 or more.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

